Citation Nr: 1137807	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  10-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a lung disorder, including lung cancer and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for ischemic heart disease, to include as secondary to a lung disorder.   



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1957 to January 1960.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A notice of disagreement was received in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.  

A hearing was held in July 2011, by means of video conferencing equipment with the appellant in Lincoln, Nebraska, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

During the July 2011 hearing, the Veteran submitted additional evidence, including pictures and information obtained from the internet.  He also completed a waiver of the RO's initial consideration of that evidence.  

In addition, the record was held open for 60 days until September 13, 2011, so that the Veteran could submit additional evidence.   The Veteran later submitted a private medical opinion in July 2011; however, he did not waive the RO's initial consideration of that evidence.  Nevertheless, as this case must be returned to the RO for further development, the RO will have the opportunity to consider all of the additional evidence.  


The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered. Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Accordingly, given that the Veteran may suffer from more than one lung disorder, the Board has recharacterized this issue on appeal as set forth on the front page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 2011 hearing, the Veteran indicated that he had stent placement surgery at VA in April 2011.  However, the most recent VA treatment records associated with the claims file are dated in August 2010.  Although the record was held open, such records were not submitted.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).

The Veteran also submitted an authorization to obtain treatment records from a private medical center dated from July 2010 to the present; however, a review of the claims file shows that the most recent records obtained from that private facility are dated in  January 2010.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to a lung disorder and ischemic heart disease.  

The Board further notes that the Veteran was afforded a VA examination in April 2010 in connection with his claim for service connection for a lung disorder.  However, this examination only addressed the Veteran's lung cancer, and a July 2011 private medical opinion appears to suggest a possible connection between the Veterans's COPD and his duties in service.  In light of the private opinion as well as the additional medical evidence, the Board finds that the Veteran's should be scheduled for another VA examination to determine the nature and etiology of any current lung disorders that may be represent.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lung disorder and ischemic heart disease.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for private treatment records dated from January 2010 to the present (identified in a July 2011 authorization form).

2.  The RO should obtain and associate with the claims file any and all outstanding VA medical records dated from August 2010 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as the July 2011 private medical opinion.

The Veteran has asserted that he developed a lung disorder as a result of his exposure to fumes in service.  He had served as a quarry and surfacing machine operator.  It should also be noted that he had a history of smoking.

The examiner should identify all current lung disorders, such as lung cancer and COPD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his exposure to fumes in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may also include affording the Veteran a VA examination in connection with his claim for service connection for ischemic heart disease.  

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



